DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, 10, 15, 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fogle (5939660) in view of Michienzi (8425703).
Regarding claims 1, 2, 5, 7, 9, 10, 15, 16, 23, Fogle discloses a mixture of pyrotechnic materials in an ignition droplet that includes (KDNBF) (meets energetic material) at 80 % and a resin binder at 20 % that includes a mixture of epoxy resin (meets polymerisable component), hydroxy oligomer compound (meets plasticizer limitation), and mixed sulfonium compounds (meets photointiator) that is cured by UV radiation and solidifies (col. 5, lines 1-20).
Michienzi teaches that it is known to use energetic plasticizers such as methyl and ethyl NENA in a primer/ignition composition (col. 4, lines 55-68).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the energetic plasticizers as taught by Michienzi since Michienzi discloses that these types of plasticizers can be used in a primer/igniter composition and since Fogle is used as a primer/igniter composition.  Further, Fogle discloses materials that possess plasticizing capabilities and thus substitution of one known plasticizer for another is obvious.
Regarding claim 2, the epoxy resin discloses by Fogle meets the claimed limitation of comprising a fuel and oxidizer since it is the same material used by Applicant and would thus have the same properties.
Regarding claim 23, the hydroxy component meets the limitation for added materials as listed.
Claims 1, 2, 5, 7, 9, 10, 15, 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fogle (6305286) in view of Michienzi (8425703).
Regarding claims 1-4, 8-10, 15, 23, Fogle discloses a mixture of pyrotechnic materials in an ignition droplet such as HMX (meets energetic material), a free radical curable resin binder such as methacrylate (meets polymerisable component) and a photoinitiator (col. 4, lines 15-60) and is cured by UV light to a solid.  Also disclosed are compounds such as perbenzoate and substituted acetophenone (meets plasticizer limitation).
Michienzi teaches that it is known to use energetic plasticizers such as methyl and ethyl NENA in a primer/ignition composition (col. 4, lines 55-68).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the energetic plasticizers as taught by Michienzi since Michienzi discloses that these types of plasticizers can be used in a primer/igniter composition and since Fogle is used as a primer/igniter composition.  Further, Fogle discloses materials that possess plasticizing capabilities and thus substitution of one known plasticizer for another is obvious.
Regarding claim 2, the methacrylate resin discloses by Fogle meets the claimed limitation of comprising a fuel and oxidizer since it is the same material used by Applicant and would thus have the same properties.
Regarding claim 23, the perbenzoate or acetophenone component (col. 4, lines 40-50) meets the limitation for added materials as listed.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fogle (5939660) in view of Michienzi (8425703) as applied above.
Regarding claims 17-19, Fogle discloses a mixture of pyrotechnic material (KDNBF) (meets energetic material) at 80 % and a resin binder at 20 % that includes a mixture of epoxy resin (meets polymerisable component), hydroxyl compound, and mixed sulfonium compounds (meets photointiator) that is cured by UV radiation and solidifies (col. 5, lines 1-20).  The exact amounts are not disclosed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fogle (5939660) or (6305286) in view of Michienzi (8425703) as applied above and further in view of Sandstrom (8206522).
Regarding claims 11-14, Sandstrom discloses that it is known to use KDNBF or HMX of size .1-100 micron in an ignition device (col. 6, lines 5-33).
		It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the particle size as disclosed by Sandstrom with either composition of Fogle since Sandstrom discloses that it is known to use the claimed particle size of HMX or KDNBP with an ignition mixture and since both patents to Fogle use either HMX or KDNBF in an ignition mixture.  The claim limitation that the particle size is measure by laser diffraction is considered to be a process limitation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fogle (5939660) or (6305286) in view of Michienzi (8425703) as applied above and further in view of Stewart (5509355).
		Regarding claims 20-22, Stewart discloses the addition of pigment to an initiating (igniting) mixture that includes energetic materials (col. 7, lines 1-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the pigment as disclosed by Stewart with either composition of Fogle since Stewart discloses that it is known to use the claimed pigments with an ignition mixture and since both patents to Fogle are ignition mixture with energetic materials.  
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734